Title: From George Washington to Anne-César, chevalier de La Luzerne, 8 March 1781
From: Washington, George
To: La Luzerne, Anne-César, chevalier de


                  
                     Sir
                     New port 8 March 1781 10 oClock P.M.
                  
                  I do myself the honor to inform Your Excellency that the Fleet set sail this Evening about Sun Set, with a fair Wind—We have not yet heard of any movement of the British in Gardiners Bay—A few days must determine whether they intend to give us any interruption.  I have the honor to be with the highest Respect Yr Excellency’s Most obt and hble Servt
                  
                     Go: Washington
                  
               